
	

113 S114 IS: Fairness for Struggling Students Act of 2013
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 114
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Durbin (for himself,
			 Mr. Whitehouse, Mr. Franken, Mr.
			 Harkin, Mr. Reed, and
			 Ms. Warren) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11, United States Code, with respect to
		  certain exceptions to discharge in bankruptcy.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for Struggling Students Act
			 of 2013.
		2.Exceptions to
			 dischargeSection 523(a)(8) of
			 title 11, United States Code, is amended by striking dependents,
			 for and all that follows through the end of subparagraph (B) and
			 inserting dependents, for an educational benefit overpayment or loan
			 made, insured, or guaranteed by a governmental unit or made under any program
			 funded in whole or in part by a governmental unit or an obligation to repay
			 funds received from a governmental unit as an educational benefit, scholarship,
			 or stipend;.
		
